    Case 3:21-cv-01010-JLS-DEB Document 8 Filed 09/13/21 PageID.29 Page 1 of 1




                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Gregory Ackers
                                                           Civil Action No. 21-cv-01010-JLS-DEB

                                             Plaintiff,
                                      V.
Alejandro Mayorkas; Governor Gavin                           AMENDED JUDGMENT IN A CIVIL
Newsom; Center for Disease Control                           CASE

                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
the Court DISMISSES Plaintiffs’ First Amended Complaint (ECF No. 5). Because amendment would
be futile, dismissal is WITHOUT LEAVE TO AMEND. Further, the Court CERTIFIES that an IFP
appeal from this Order would be frivolous and therefore would not be taken in good faith pursuant to
28 U.S.C. § 1915(a)(3). The case is hereby closed.




Date:          9/13/21                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ J. Olsen
                                                                                      J. Olsen, Deputy
